Citation Nr: 1213914	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  04-35 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for low back pain, claimed as secondary to the service-connected leg length discrepancy. 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to June 2003. 

This case initially came before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the RO. 

The Veteran testified before a Decision Review Officer (DRO) in a hearing held at the RO in March 2006.  A copy of the hearing transcript of record. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for the following reasons, the Board believes that this case must be remanded for further development of the record. 

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of three previous remands.  However, in a January 2012 statement, the Veteran requested that VA obtain his private and VA treatment records.  

Accordingly, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  

As noted, in a January 2012 statement, the Veteran requested that VA obtain his treatment records from the VA Community Based Outpatient Clinic in Orange City, Florida.  The Veteran also included a VA Form 21-4142 authorizing VA to obtain his private treatment records. 

The Board additionally notes that the November 2011 Supplemental Statement of the Case indicated that the Veteran's VA treatment records from the Orlando VA Medical Center (VAMC) from July 2010 to February 2011 were reviewed electronically.  

These records have not been associated with the Veteran's claims folder or his Virtual VA claims folder.  As such they are unavailable for Board review. 

Finally, in a statement received in October 2010, the Veteran requested that he be afforded an "independent medical examination by another VA examiner" due to what he claimed were "prejudicial actions of the" the examiner who conducted his recent VA examination.  

The Board notes that the argument contained in the Veteran's October 2010 statement centers on his disagreement with the medical opinion provided by the VA examiner, and not with any aspect of the examination itself or how it was conducted.  

Phrased differently, the Veteran has not identified any improper action, inaction, statement, medical test, or finding from the most recent VA examination that suggests the examiner was biased against him.  Instead, his dispute rests entirely with the medial opinion the examiner provided. 

At this point it does not appear that a new examination is necessary.  As noted, the Veteran remains free to submit any additional evidence or argument in support of his claim, to include nexus opinion(s) which contradict the most recent VA examiner's medical opinion.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask that he identify the names and addresses of all health care providers who have treated him for low back pain from February 2011 to the present.

The RO must also be attempt to obtain copies of any records of treatment that the Veteran might have received from the Jewett Orthopedic Clinic (as noted in his January 2012 VA Form 21-4142); from the VA Community Based Outpatient Clinic in Orange City, Florida; and from the Orlando VAMC between July 2010 to the present. 

After procuring authorization from the Veteran for release of all identified records, as appropriate, the RO should attempt to obtain copies of such records.  All efforts to obtain such should be documented in the claims folder.  All available records should be associated with the Veteran's VA claims folder.

2.  After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


